Citation Nr: 0726190	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-44 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to special monthly compensation based upon 
the need for aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.M.




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.  In May 2007, the 
veteran was afforded a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Potentially relevant records have not been obtained by the 
RO.  K.M. reported that the veteran was treated at the VA 
hospital on Court Street in Boston in the 1970s and 1980s.  
Efforts to obtain records from this facility were 
unsuccessful; however, the request was limited to records 
dated from 1970 to 1974.  Accordingly, additional efforts are 
warranted.

Further, in April 2000 the veteran's representative reported 
that the veteran had been treated by Dr. Lieberman since 1979 
and was formally diagnosed as having multiple sclerosis in 
1983.  At present, the earliest records from Aubrey 
Lieberman, M.D. are dated in 1988, and these records 
referenced prior treatment in 1986.  On remand, the veteran's 
complete treatment records from Dr. Lieberman should be 
obtained.

The veteran testified to the effect that he experienced 
weakness, incoordination, and loss of balance during service 
and that he was misdiagnosed as suffering from varicose 
veins.  K.M., who reportedly served with the veteran, and the 
veteran's spouse have reported that the veteran had balance 
difficulties and weakness of both legs during service and 
immediately thereafter.  K.M. also stated that the veteran's 
military occupational specialty was changed due to these 
physical problems.  

Service medical records show the veteran's complaint of 
varicose veins in February 1968, for which he was treated 
surgically.  An April 1968 entry noted that he had difficulty 
standing in high top shoes and suggested that a change in his 
military occupational specialty may be in order.  In July 
1968, the veteran was treated for a fracture of his right 
fifth toe.  October 1968 notes report increasing discomfort 
in the veteran's legs and an increase in the size of the 
veins of his legs.  He was again diagnosed with varicosities.  
A report of medical examination from September 1969 indicated 
a normal clinical evaluation of all systems, and a report of 
medical history from that same month contains the veteran's 
reports of cramps in his legs.  

After service, a VA report of medical examination dated in 
December 1970 contains the veteran's complaint that his legs 
bothered him if he stood still.  The diagnosis was residuals 
of long saphenous varicosities.  On VA medical examination in 
September 1974, the veteran stated that walking and standing 
for too long, as well as rainy weather, bothered his legs. 

October 2003 VA treatment records include a neurologist's 
note that "it is my opinion that ...  on the basis of his and 
his friend's history it is more likely than not that the 
onset of the disease began many years prior to the time the 
diagnosis was made, and likely during his Vietnam Service."  

In view of the foregoing, the veteran should be afforded a VA 
examination on remand.  See 38 C.F.R. § 3.159(c)(4).  

The issue of entitlement to special monthly compensation 
based upon the need for aid and attendance or by reason of 
being housebound is deferred, pending the above development.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the veteran's 
complete treatment records, dated from 1970 
to 1990, from the VA Medical Center (VAMC) on 
Court Street in Boston, MA, and/or the 
appropriate Federal records repository; as it 
appears that this VAMC is no longer in 
existence.  If these records are unavailable, 
a negative reply is requested.

2.  Make arrangements to obtain the 
veteran's complete treatment records, 
dated from 1979 to 1988, from Aubrey 
Lieberman, M.D. and/or Bridgewater 
Goddard Park Medical Associates.

3.  Thereafter, schedule the veteran for 
a VA examination by a neurologist.  The 
claims file must be made available to 
the doctor, and the doctor should 
indicate in his/her report whether or 
not the claims file was reviewed.  

The doctor should state whether it is at 
least as likely as not (a 50 percent or 
greater probability) that multiple 
sclerosis (a) had its onset during service 
(from October 1967 to September 1969); or 
(b) manifested within seven years after 
the veteran's separation from service 
(between September 9, 1969 and September 
9, 1976).  

The doctor must provide a detailed 
rationale for any opinions and conclusions 
reached, citing the specific findings 
leading to the conclusion(s).

4.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

